Name: Council Regulation (EEC) No 4066/86 of 22 December 1986 concerning transitional measures for imports from third countries of manioc falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 /11 COUNCIL REGULATION (EEC) No 4066/86 of 22 December 1986 concerning transitional measures for imports from third countries of manioc falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 86/222/EEC ('), the Council approved the renewal of the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade ; Whereas the agreements concluded with Indonesia and Brazil (2) remain in force until 31 December 1989 at the least ; whereas they are the result of negotiations conducted under Article XXVIII of the GATT with a view to a temporary suspension, valid until the said date at the least, of the tariff concession granted by the Community for imports of products falling within subheading 07.06 A of the Common Customs Tariff whereas these agreements authorize the Community to suspend the said conces ­ sion ; Whereas the Community has undertaken vis-d-vis the Contracting Parties to the GATT to allow, during the period of suspension of the existing binding, imports of certain quantities of the products in question subject to a levy of no more than 6 % ad valorem ; whereas, in accor ­ dance with the most favoured nation clause, the Commu ­ nity must apply similar treatment to third counries not members of the GATT that are eligible for most favoured nation clause treatment ; Whereas, on 26 November 1986 the Commission proposed to the Council the adoption of provisions gover ­ ning the importation of the products in question ; whereas, pending a Council decision temporary measures should be adopted to ensure fulfilment of the Commu ­ nity's international commitments and enable traditional trade flows to continue, HAS ADOPTED THIS REGULATION : Article 1 During the first quarter of 1987, for products falling within subheading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  the imposition of the import levy of no more than 6 % ad valorem shall be restricted to the following quantities by third country of origin ; (a) Thailand : 1 300 000 tonnes. A quantity of no more than 500 000 tonnes, to be deducted from this quan ­ tity, may be imported under the same conditions during the last quarter of 1986 ; (b) Indonesia : 205 000 tonnes ; (c) Other present Contracting Parties to the GAIT, exclu ­ ding Thailand and Indonesia : 35 000 tonnes ; (d) China : 62 500 tonnes ; (e) Third countries other than those referred to under (a), (b), (c) or (d) : 12 500 tonnes. Article 2 The detailed rules of application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (3). Article 3 The text concerning subheading 07.06 A of the Common Customs Tariff in Regulation (EEC) No 950/68 shall be retained as set out in the Annex. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (') OJ No L 155, 10 . 6 . 1986, p. 8 . 0 OJ No L 219, 28 . 7. 1982, pages 56 and 58 . (3) OJ No L 281 , 1 . 1 . 1975, p. 1 . No L 371 /12 Official Journal of the European Communities 31 . 12. 86 ANNEX CCT heading No Rate of duty Description Autonomous % or levy (L) Conventional % 1 2 3 4 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes : I. Fresh or dried, whole or sliced, but not further processed 6 (L) (b) II. Other, including pellets 6 (L) (b) (b) 6 % ad valorem, subject to certain conditions.